Citation Nr: 1710460	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus with heart disease, renal dysfunction, and peripheral neuropathy of the lower extremities, including as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.  He died in May 2010, and the appellant is his surviving spouse, substituting for him in this appeal.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the St. Paul, Minnesota RO.  In June 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2009, a Board hearing was held in Washington, D.C., before an Acting Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  The appellant was offered the opportunity for a hearing before a VLJ who would decide the appeal.  She did not respond to the offer, and it is assumed that she does not desire such hearing.  In January 2010 and November 2014, the Board remanded the case to the RO for additional development.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidence from the appellant was received subsequent to the last (April 2016) supplemental statement of the case (SSOC) issued in this matter, including articles regarding Agent Orange exposure.  This evidence is presumed to have been submitted with a waiver (of AOJ review); but as this matter is being remanded anyway, the AOJ will have opportunity to consider the evidence in the first instance. 

The Veteran had a diagnosis of type 2 diabetes mellitus. Under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), if he is shown to have been exposed to certain herbicide agents, such as "Agent Orange", in service, his type 2 diabetes may be presumed to be service connected.  The definition of "herbicide agents" for which the presumption applies features "specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram." 38 CFR § 3.307(a)(6)(i).  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange (or other pertinent herbicide agent) in service applies only to Veterans who served in Vietnam.  The Veteran is not shown to have served in Vietnam; rather, he contended that he was exposed to Agent Orange (or other pertinent herbicide agent) in Thailand, while stationed at Nakhon Phanom Royal Thai Air Force Base with the 56th Armament and Electronics Maintenance Squadron from August 28, 1967 to August 21, 1968.

Among the Veteran's contentions was that his work installing and repairing communication equipment on aircraft in Thailand during the Vietnam war included work that brought him into contact with aircraft that were directly involved in spraying Agent Orange (including in connection with Operation Ranch Hand); he testified that he recalled working on such aircraft and that he was exposed to leaked, spilled, and otherwise residually present amounts of the chemicals (such as Agent Orange) the aircraft were responsible for carrying.

In January 2010, this case was remanded for additional development, but the additional information obtained fell short of either verifying or ruling out that he came into contact with a pertinent herbicide agent during his service in Thailand.  However, a June 2013 research response from the U.S. Army and Joint Services Records Research Center (JSRRC) through the Defense Personnel Records Information Retrieval System (DPRIS) confirmed that the Veteran's "unit performed maintenance support for the ... UC-123 ... aircraft."  The report indicates that the research "did not provide detailed information concerning the origin of the aircraft and did not specifically report on the unit performing maintenance on Operation Ranch Hand aircraft."  Notably, the Veteran's personnel records corroborate that he worked on UC-123 aircraft; a December 1967 service report reflects that he was praised for "preventing an abort of a UC-123 about to go on a very important mission." 

The significance of the evidence that the Veteran came in contact with UC-123 aircraft during this service is that there is information in the record indicating that "UC-123" may identify C-123 aircraft that were re-purposed specifically for herbicide spraying operations.  Evidence of record suggests that the prefix "U" for C-123 aircraft may have specifically identified herbicide spraying aircraft, but such information has not been confirmed by service department authorities.  Furthermore, information in the record certified by official service department authorities reflects that Agent Orange was not kept in Thailand during the Veteran's service there and that none of the aircraft engaged in the dispersal of Agent Orange were based in Thailand during the Veteran's service there (which does not exclude layovers for servicing or other reasons).

The contentions of the Veteran and the appellant have repeatedly asserted that the Veteran's primary location in Thailand (Nakhon Phanom Royal Thai Air Force Base) was near the Ho Chi Minh trail; the base was located near the Thailand-Laos border.  The Veteran testified at the September 2009 Board hearing that he did not believe that the aircraft involved in the dispersal of Agent Orange were regularly based at his location in Thailand, but that such aircraft would nevertheless land at his base and require his attention at times in connection with operations concerning the dispersal of Agent Orange upon portions of the Ho Chi Minh trail nearby.  The Board finds it not inherently implausible that aircraft directly involved in the dispersal of Agent Orange (or other pertinent herbicide agent) may have made use of a nearby Air Force Base even if not regularly based at such location.  Significantly, a June 2005 letter from the U.S. Air Force Office of Legislative Liaison states: "Our records show that the C-123 aircraft were never based at any of the Thailand air bases, but Ranch Hand did use the bases as stops en route to missions in Laos." The Board is interested in the indications of record that show that the Veteran was in contact with aircraft designated "UC-123," as that designation may indicate an herbicide-spraying specific purpose.  If it can be confirmed through official sources that the appellant is correct in asserting that the "U" prefix in "UC-123" specifically identifies an aircraft as one participating in the spraying of pertinent herbicide agents, such would facilitate an informed determination in this case.

Official service department resources are best positioned to address whether it is plausible or implausible to infer that UC-123 aircraft periodically arriving and departing from Nakhon Phanom Royal Thai Air Force Base in 1967-1968 had engaged in dispersal of Agent Orange (or other pertinent herbicide agents, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) at that time.

In November 2014, this case was remanded, once again, for further development; but the additional information received was not responsive to the questions posed in the remand, and fell short of either verifying or ruling out that the Veteran came into contact with a pertinent herbicide agent during his service in Thailand.  The Board directed the AOJ to contact JSRRC regarding any information that would assist the Board in assessing the allegations of the Veteran's exposure to herbicide agents.  An April 2016 response from JSRRC indicated that the Agent Orange request on behalf of the appellant had not been researched and that the claim should be processed by the St. Paul RO.  The Veteran's file was then transferred to the St. Paul RO.  The Board remand requested extensive development on specific issues, but instead, the RO issued a SSOC that was conclusory, unsigned, and nonresponsive to the remand request.  Accordingly, corrective action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The case is REMANDED for the following:

1.  The St. Paul RO should, in accordance with M21-1, Part IV, Subpart ii, Chapter 1, Section H, 3(a), conduct exhaustive research and make formal findings that respond to the following (including rationale and citation to supporting factual data): 

a) Was the prefix "U" in the designation "UC-123" for U.S. aircraft participating in the Vietnam War in 1967 and 1968 specifically used for identifying such aircraft as participating in Operation Ranch Hand or otherwise engaged in the dispersal of Agent Orange (or other pertinent herbicide agents, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) during that time?  (Were UC-123 aircraft in use in 1967-1968 primarily engaged in dispersing herbicides or were they also in use in operations during that period that did not involve herbicide agent dispersal?)

b) Based on information available, to include from official service department resources, is it plausible or implausible that the UC-123 aircraft the Veteran came into contact with in his duties at Nakhon Phanom Royal Thai Air Force Base in 1967-1968 were engaged in Operation Ranch Hand or otherwise engaged in the dispersal of Agent Orange (or other pertinent herbicide agents, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram)?


Please note the June 2005 letter from U.S. Air Force Office of Legislative Liaison stating that Operation Ranch Hand aircraft used bases on Thailand as stops en route to missions in Laos.  Also note that the Veteran's location at Nakhon Phanom Royal Thai Air Force Base was proximate to the border of Laos.  [The Board is aware that official service department information reflects that Operation Ranch Hand aircraft were not known to have been based in Thailand during this time. The Veteran's service personnel records and a prior JSRRC response suggest that he came into contact with UC-123 aircraft during his service at Nakhon Phanom Royal Thai Air Force Base.  His testimony further asserted that UC-123 aircraft participating in dispersing herbicide agents upon the nearby "Ho Chi Minh Trail" in Laos sometimes landed and departed from his location (while not being based at the location).]

The development for this information must be exhaustive, i.e., until the information is received or it is determined that any further attempt at verification would be futile.  If the latter occurs, such a certification must be provided for the record (with a detailed description of the scope of the search for the information).

2. The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate SSOC; afford the appellant and her representative opportunity to respond; and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

